Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The following is a non-final, First Office Action on the merits.  Claim 1-20 are pending.    	         
Note:
 2.	Independent claim 1 and 11 as a whole recites a combination of limitations (similar limitations that are in Patent 11,328,276 B2) that defines over prior art of record.  Further, independent claims 1, 10 and 19 as a whole recites a combination of limitations (similar limitations that are in Patent 11,328,276 B2) that has been found as significantly more.  However, claims 1-20 are rejected under double patenting below.  
Double Patenting
3.	Independent claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of respectively claims {1, 4, 5, 7} of U.S. Patent 11,328,276 B2, in view of Laracey; (US 2016/0292668 A9).  Similarly, claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of respectively claims {9, 12, 13, 15} of U.S. Patent 11,328,276 B2, in view of Laracey; (US 2016/0292668 A9).  In addition, dependent claims {2, 8} and {8, 18} are rejected on the ground of nonstatutory double patenting as being unpatentable over respectively claims 1 and 9 of U.S. Patent 1,328,276 B2.   

Instant Application: case 17/715,521
Patent 11,328,276 B2
Claims 1 and 11:  An electronic system comprising a server and a consumer database coupled in communication with the server, the server configured for performing steps comprising: 
communicating, to a consumer electronic device, one or more of a set of selectable merchant identifiers and a set of selectable merchant category codes; 
receiving, from the consumer electronic device, registration details of a set of consumer payment instruments, the registration details including, for each respective consumer payment instrument of the set of consumer payment instruments, payment details for the respective consumer payment instrument and a selection of one or more of the selectable merchant identifiers and/or a selection of one or more of the selectable merchant category codes, the selection to be associated with the respective consumer payment instrument; 
generating, by a tokenization component of the server, a set of unique first virtual tokens respectively for the set of consumer payment instruments; 
creating a table on the consumer database; storing the registration details and the set of unique first virtual tokens in the table on the consumer database by linking each of the respective consumer payment instruments with a respective one of the unique first virtual tokens, wherein the registration details and the set of unique first virtual tokens are stored as identification details; 
generating, by the tokenization component, a common virtual payment token; 
storing the common virtual payment token in the table on the consumer database by linking the identification details with the common virtual payment token; 




















receiving, from a financial institution, details of a promotional offer, the details of the promotional offer including one or more of an eligible merchant identifier, an eligible merchant category code, and an eligible consumer payment instrument associated with the promotional offer; 


updating the table on the consumer database with the details of the promotional offer; 

transmitting the details of the promotional offer to the consumer electronic device; and 

receiving an update to the registration details from the consumer electronic device, the update including, for a consumer payment instrument of the set of consumer payment instruments, a selection of one or more of the eligible merchant identifier, the eligible merchant category code, and the eligible consumer payment instrument associated with the promotional offer to be associated with the consumer payment instrument.
Claims 2 and 12: The electronic system/method according to claims 1 and 11, the steps further comprising: transmitting the common virtual payment token to the consumer electronic device; and linking the common virtual payment token to a digital wallet of the consumer electronic device.
Claims 8 and 18:  The electronic system according to claims 1 and 11, the steps further comprising: receiving, from an acquirer server of an acquirer financial institution for a merchant, transaction details and the common virtual payment token, the transaction details comprising details of the merchant; selecting, by a selection retrieval component of the server from the set of consumer payment instruments, the respective consumer payment instrument associated with the merchant based on a comparison between the identification details and the transaction details; and communicating, to an issuer server of an issuer financial institution for the selected respective consumer payment instrument, the transaction details and the payment details of the selected respective consumer payment instrument.
Claims 1 and 9:   An electronic system comprising a server and a consumer database coupled in communication with the server, the 
server configured for performing steps comprising: 

communicating, to a consumer electronic device, one or more of a set of selectable merchant identifiers and a set of selectable merchant category codes; 

receiving, from the consumer electronic device, registration details of a set of consumer payment instruments, the registration details including, for each respective consumer payment instrument of the set of consumer payment instruments, payment details for the respective consumer payment instrument and a selection of one or more of the selectable merchant identifiers and the selectable merchant category codes to be associated with the respective consumer payment instrument;

 generating, by a tokenization component of the server, a set of unique first virtual tokens respectively for the set of consumer payment instruments;

 creating a table on the consumer database; storing the registration details and the set of unique first virtual tokens in the table on the consumer database by linking each of the respective consumer payment instruments with a respective one of the unique first virtual tokens, wherein the registration details and the set of unique first virtual tokens are stored as identification details; 

generating, by the tokenization component, a common virtual payment token; 
storing the common virtual payment token in the table on the consumer database by linking the identification details with the common virtual payment token; 

transmitting the common virtual payment token to the consumer electronic device; linking the common virtual payment token to a digital wallet of the consumer electronic device; 

receiving, from an acquirer server of an acquirer financial institution for a merchant, transaction details and the common virtual payment token associated with the digital wallet of the consumer electronic device, the transaction details comprising details of the merchant; 

retrieving, by a data retrieval component of the server from the consumer database, the identification details; 

selecting, by a selection retrieval component of the server from the set of consumer payment instruments, the respective consumer payment instrument associated with the merchant based on a comparison between the identification details and the transaction details; 

retrieving, by the data retrieval component from the consumer database, the payment details of the selected respective consumer payment instrument; and 

communicating, to an issuer server of an issuer financial institution for the selected respective consumer payment instrument, the transaction details and the payment details of the selected respective consumer payment instrument.


Claims 4 and 12:  The system and method according to claims 1 and 11, the steps further comprising receiving, from one or more issuer financial institutions, details of one or more promotional offers.
Claims 5 and 13:  The system/method according to claims 4 and 12, wherein the details of each promotional offer comprise one or more of the following: (i) details of eligible merchants in the promotional offer, (ii) details of eligible consumer payment instruments in the promotional offer, and (iii) a duration of the promotional offer.

Claims 7 and 15:  The system/method according to claims 4 and 12, the steps further comprising updating the consumer database with the details of the promotional offers.

Is taught by Laracey; (US 2016/0292668 A9) in at least paras 0034-0037 in context with fig. 3 paras 0056-0057, 0059  



Is taught by Laracey; (US 2016/0292668 A9) in at least fig. 3 paras 0055-0071 especially see paras 0057, 0059-0069.









Is taught by black bold limitations above in claims 1 and 9 of the U.S patent 11,328,276 B2 






Is taught by black bold limitations above in claims 1 and 9 of the U.S patent 11,328,276 B2



In summary, claims {1, 4, 5, 7} and {9, 12, 13, 15} of U.S. Patent 11,328,276 B2, in view of Laracey; (US 2016/0292668 A9) respectively teaches claims {1} and {11} of the instant application as indicated in the table above.  Although claims 1 and 9 of U.S. Patent 11,328,276 B2 has additional underlined features (black bold limitations above); however, it has been held that deleting elements when the function of element is not desired is obvious. See MPEP 2144.04 Section II.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1 and 9 of U.S. Patent 11,328,276 B2 the to arrive at the claims 1 and 11 of the instant application because the person of ordinary skill would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.    
Further, back bold limitations in claims 1 and 9 of the U.S. Patent 11,328,276 B2 respectively teach all the features of dependent claim claims {2,12} and {8,18} of the instant application as indicated in the table above. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681